           Case 1:19-cv-07793-LJL Document 21 Filed 04/24/20 Page 1 of 1
THE WEITZ LAW FIRM, P.A.
                                                                          Bank of America Building
                                                                     18305 Biscayne Blvd., Suite 214
                                                                            Aventura, Florida 33160

April 17, 2020

VIA CM/ECF                               Application for stay is DENIED. The Initial Pretrial Conference is
Honorable Judge Lewis J. Liman           RESET for May 18, 2020 at 12:00 p.m. and will proceed
United States District Court             telephonically. Parties are directed to call (888) 251-2909 and use
Southern District of New York            access code 2123101.
500 Pearl Street - Courtroom 15C
New York, NY 10007                       4/24/2020

                       Re:    Girotto v. Sho Riki, Inc., et al.
                              Case 1:19-cv-07793-LJL

Dear Judge Liman:

       The undersigned represents the Plaintiff in the above-captioned case matter.

       Due to the ongoing national health crisis caused by the COVID-19 pandemic, coupled with
the mandated closure/“PAUSE” of non-essential public businesses in New York City, which has
adversely affected the business in this matter, it is very difficult for the parties to proceed in this
matter with discovery and productive settlement negotiations at this time.

       Therefore, Plaintiff’s undersigned counsel hereby respectfully requests that the Court grant an
additional thirty (30) day stay of all deadlines and/or any Conference in this matter, which would also
coincide with the recent New York “PAUSE” extension until May 15, 2020.

       The undersigned has conferred with opposing counsel who consent to this request. The
Court may wish to note that this is undersigned counsel's second request to stay this matter. Thank
you for your consideration of this unfortunate, but necessary request.

                                              Sincerely,

                                              By: /S/ B. Bradley Weitz             .
                                                  B. Bradley Weitz, Esq. (BW 9365)
                                                  THE WEITZ LAW FIRM, P.A.
                                                  18305 Biscayne Blvd., Suite 214
                                                  Aventura, Florida 33160
                                                  Tel.: (305) 949-7777
                                                  Fax: (305) 704-3877
                                                  Email: bbw@weitzfirm.com
